DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Rebecca Nickell on 11/08/2021.
The application has been amended as follows:
Claims 23 and 27 are amended from “…within a range from 0 MPa to 500 +/- MPa.” to read: “…within a range from -500 MPa to 500 MPa.”
Claim 26 is amended to remove the limitation “wherein the ceramic layer forms a plasma facing surface of the protective layer stack”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 07/23/2021, the Examiner rejected Claims 1-3, 6-7, 9, 11, 13-14, 16, 23-24 and 26-30 on the grounds of 35 USC 102(a)(1)/35 USC 103 (Hasz, Dickinson).  
The amended claims of the instant application are directed to an article, comprising: an aluminum alloy substrate for use in a plasma processing chamber, the aluminum alloy substrate comprising one of a gas injector, a showerhead, a chamber liner, or a shield; a tantalum layer 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to an aluminum alloy substrate comprising one of a gas injector, a showerhead, a chamber liner, or a shield: a tantalum nitride layer disposed on the aluminum alloy substrate: a tantalum layer disposed on the tantalum nitride layer; and an aluminum oxide layer disposed on the tantalum laver, nor the claims directed to the tantalum layer disposed on the substrate followed by tantalum nitride.   Examiner notes that due to dependency to Claims 1 21, and 26, Claims 2-3, 6-7, 9, 11, 13-14, 16, 23-24 and 26-30 and are also allowable.
In regards to Applicant’s Arguments filed on 10/25/2021, Applicant argues that Claims 1 and 21, as amended in independent form, are in condition for allowance as well as their dependent claims (Applicant’s Arguments, Page 6).  Applicant additionally argues that Claim 1 incorporates the subject matter of Claim 22, and Claims 11 and 26 have been amended to include the allowable limitations as discussed in the Interview (Applicant’s Arguments, Pages 6-7).  
In regards to Applicant’s arguments, Examiner notes that Applicant’s amendments and arguments are persuasive and place the application in condition for allowance.  As argued by the prima facie obvious over the claims as set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784